Citation Nr: 0406271	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. P. Bennett, M.D.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich


INTRODUCTION

The veteran had active service from January 1952 to July 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2003, the veteran testified from the RO via 
videoconference before the undersigned who presided over the 
hearing in Washington, D. C.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran has a major depressive disorder which is 
related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.304(f), 4.125 (2003).

2.  Major depressive disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In July 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of the May 1997 rating decision, April 
2000 statement of the case (SOC), May 2002 rating decision 
which postdated the VCAA letter, May 2002 supplemental 
statement of the case (SSOC), and December 2002 SSOC, issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of competent evidence which satisfies 
38 C.F.R. § 3.326 was developed with respect to the 
appellant's claim, and that the VCAA letter, rating 
decisions, SOC, and SSOCs, issued by the RO clarified what 
evidence would be required to establish service connection.  
Further, the claims file reflects that the VCAA letter and 
SOC contained the new duty-to-assist law and regulation 
codified at 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, treatment, findings, or diagnosis of a 
psychiatric disorder.  The veteran was separated from service 
in July 1954.  There is no record thereafter of any 
complaints, treatment, findings, or diagnosis of a 
psychiatric disorder for many years.  

In a January 1997 letter, Carol Bowes-Lawlor, D.O., stated 
that she had treated the veteran for severe anxiety.  In 
later testing performed by her in September 2002, she again 
noted that the veteran had significant anxiety.  

In a February 1997 letter, Alan B. Wells, M. D., indicated 
that the veteran had depressive and anxiety disorders which 
were related to his humiliation and shame at being discharged 
from the service.  

The veteran began treatment with Arlene P. Bennett, M. D., in 
November 2001.  In a January 2002 report, Dr. Bennett opined 
that the veteran had PTSD as well as major depressive 
disorder.  She concluded that both diagnoses were the result 
of the veteran's reaction to having been discharged early 
from service and having not known the reasons behind his 
premature separation.  She indicated that the date of onset 
was from the time of separation.  In a separate January 2002 
letter, she pointed to irregularities in the veteran's 
separation documents as support for the veteran's allegations 
that there was something wrong with the circumstances 
surrounding his discharge.  

Dr. Bennett referred the veteran to Steven P. Samuel, PhD., 
for psychiatric evaluation in June 2002.  Dr. Samuel reviewed 
the veteran's history and had him perform the Minnesota 
Inventory psychiatric testing.  Dr. Samuel concluded that 
based on his interviews with the veteran, the results of the 
psychological testing, and the veteran's records, that the 
veteran had major depressive disorder which was precipitated 
by his "as not yet fully explained premature separation from 
the United States Navy."  It was Dr. Samuel's opinion that 
the veteran's current psychological status did not meet the 
diagnostic criteria for PTSD.  It was his opinion that, 
rather, the veteran only presented with features of PTSD 
which included his experiencing persistent symptoms of 
arousal, recurrent and intrusive recollections of his 
military discharge, and his acting as if the circumstances 
surrounding his discharge were recurring.  

In June 2003, the veteran and Dr. Bennett testified at a 
personal hearing before the undersigned.  At that time, the 
veteran related that he was discharged early from the 
military and he did not know why and was told to be quiet.  
He went to Washington, D.C. for several days and drank 
alcohol.  Afterwards, when he returned home, he was acutely 
embarrassed and humiliated due to the fact that he did not 
serve his full tour of duty.  This negatively impacted his 
relationship with his brother and others.  From that time 
onward, he reported that he had been suffering from 
psychiatric symptoms.  Dr. Bennett elaborated on the 
veteran's testimony.  She related that she had had training 
in preparing military discharge papers and pointed to 
irregularities in the veteran's documents.  In addition, she 
indicated that the early discharge constituted a trauma for 
the veteran.  When he went on a drinking binge in Washington. 
D.C., after his separation from service, he was exhibiting 
immediate depression and suicidal tendencies.  Since that 
time, she related that the veteran had constantly relived the 
trauma and the depression has been ongoing.  As far as 
symptoms go, she stated that he has incomplete sleep 
patterns, fluctuating appetite, he is easily distracted, 
suicidal ideation, paranoia about the military, 
vulnerability, depersonalization when getting into the 
trauma, and no psychotic symptoms.  Dr. Bennett also 
clarified the veteran's diagnosis.  She indicated that she 
had originally diagnosed him as having major depression and 
PTSD.  However, she sent him to Dr. Samuel for psychological 
testing, which he performed.  Dr. Samuel concluded that the 
veteran did in fact have chronic depression, but not PTSD.  
Dr. Bennett indicated that after reviewing the testing, she 
agreed with Dr. Samuel and was downgrading the diagnosis of 
PTSD to only features of PTSD, i.e., since the veteran did 
not meet all of the criteria for a diagnosis of PTSD.  Thus, 
the agreed upon diagnosis was chronic depression.  

Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current condition and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).

In this case, while the veteran served during wartime, he 
does not allege nor does the record support that a 
psychiatric disorder was incurred or aggravated during 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Where the question requires medical expertise, 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (October 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor. Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

PTSD

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is PTSD.  Although the 
veteran was diagnosed by Dr. Bennett as having PTSD, when she 
was testifying on the veteran's behalf, she clarified that he 
does not have PTSD.  Rather, the veteran has features of that 
disorder, but his overall diagnosis is major depressive 
disorder.  Dr. Samuel concurs with Dr. Bennett.  In their 
professional opinions, the veteran does not meet the criteria 
for PTSD as set out in the DSM-IV.  There is no other 
competent evidence contradicting these opinions.  No other 
medical professional diagnosed the veteran as having PTSD.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professionals have determined that the veteran 
does not meet the diagnostic criteria of DSM-IV, the Board 
cannot substitute its own medical judgment.  

Thus, the veteran's current diagnosis is of major depressive 
disorder.  He does not have a current diagnosis of PTSD, 
which is a required element for service connection.  
38 C.F.R. § 3.304(f).

The veteran is considered competent to state that he has 
psychiatric symptomatology and his representative is 
considered competent to state that he has observed such 
symptoms, but neither is competent to render or provide a 
current diagnosis thereof.  See Espiritu, supra.  The 
competent evidence establishes that the veteran does not 
currently have PTSD.  Absent a current diagnosis, service 
connection is not warranted.  

As the evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Major Depressive Disorder

The veteran maintains that the circumstances surrounding his 
discharge were not normal.  He was separated from service 
early and was not told why.  This caused him to become 
depressed and have problems since that time.  

At the outset, the Board is making no judgment on the 
circumstances surrounding the veteran's discharge.  However, 
the Board has thoroughly reviewed the record including the 
veteran's written and oral testimony, the medical records, 
and Dr. Bennett's testimony, and finds that the evidence 
supports service connection for a major depressive disorder.  

Specifically, Dr. Bennett, Dr. Samuel, and Dr. Wells, in 
their competent judgment, concluded that the veteran has a 
major depressive disorder which is related to service in that 
it is related to his perception regarding the circumstances 
surrounding his discharge.  This major depressive disorder 
has been in effect since that time.  

In light of the foregoing, the Board finds that the veteran 
has a major depressive disorder which is related to service.  
Accordingly, service connection is warranted for major 
depressive disorder.


ORDER

Service connection is denied for PTSD.

Service connection is granted for major depressive disorder.  



	                        
____________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



